Citation Nr: 1715337	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984, December 2005 to March 2006, and September 2008 to December 2010.  He had over 24 years of inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran presented testimony at a hearing before the Board in October 2015 before a Veterans Law Judge; a transcript of the hearing is associated with his claims folder.

In March 2016, the Board remanded the claims of entitlement to service connection for hypertension and asthma for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016 the Board remanded the issues of service connection for hypertension and asthma for further development, including VA medical examinations and a directive to attempt to obtain any service treatment records (STRs) not previously associated with the claims file.  Specifically the Board was seeking any service entrance, periodic, and discharge examination reports, particularly from the Veteran's second and third periods of active service.  The VA attempted to locate said records however no records we located at the Records Management Center.

Pursuant to the March 2016 Board remand, the Veteran was afforded a VA medical examination for hypertension in June 2016.  The examiner reported that the Veteran had been diagnosed with hypertension and acknowledged the in-service January 2006 elevated blood pressure.  However, the examiner opined that the lack of sustained blood pressure elevation and lack of diagnosis at the Philadelphia VA Medical Center (VAMC) confirm that the Veteran does not have hypertension.  

The opinion is inadequate as it does not address the Veteran's April 2008 essential hypertension diagnosis.  The Veteran filed his claim for service connection just 2 months later, in June 2008.  For service connection to be granted under any theory of entitlement, there must be a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992). A disability is current if present near or at the time a claim is filed or at any time during its pendency. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the examiner should have considered the April 2008 diagnosis.  

The opinion is also inadequate because it is not responsive to the Board's prior remand directives which directed that the examiner answer specific questions, based on whether or not service entrance examinations were obtained.  As noted, entrance examinations are not available for the Veteran's active duty periods that began in December 2005 and September 2008.  Thus, the Veteran would be presumed sound at entrance onto those 2 periods.  The examiner did not provide an opinion on whether hypertension existed prior to the September 2008 active duty period, whether any pre-existing hypertension was aggravated by this period of service, or whether onset of hypertension occurred in-service; to include the January 2006 elevated blood pressure reading.  Stegall v. West, 11 Vet. App. 268 (1998), Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the claim must be remanded for an addendum opinion.

The June 2016 VA examiner's asthma opinion is also inadequate.  The examiner addressed the Board's prior remand directives but failed to provide an adequate rationale.  Furthermore, the examiner did not address the issue of whether the Veteran's pre-existing asthma (see e.g. July 2003 emergency room acute reactive airway disease diagnosis, June 2005 medical evacuation and treatment for trouble breathing, and June 2005 diagnosis of an acute bronchospasm noted to be exacerbated by the Veteran's on base living quarters) was clearly and unmistakably not aggravated by the period of active service from September 2008 and December 2010.  Stegall, 11 Vet. App. 268; Barr, 21 Vet. App. 303; Nieves-Rodriguez, 22 Vet. App. 295.  While the Board notes that its prior remand directives were limited to aggravation during the December 2005 to March 2006 period, an opinion on any aggravation attributable to the September 2008 to December 2010 period of active duty is necessary to fully adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA examiner who provided the June 2016 opinion regarding the etiology of the Veteran's hypertension, or if unavailable, another appropriate examiner, and request addendum opinions.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

Following the review of all records, the examiner should provide an opinion clarifying the following: 

(a) Whether the evidence of record clearly and unmistakably shows that the Veteran had hypertension that existed prior to his entry onto active duty in September 2008.  The examiner must discuss the significance of the April 16, 2008, diagnosis of essential hypertension, and the April 29, 2008, follow-up visit finding that the Veteran's blood pressure was well-controlled without medication, when providing an opinion as to whether the Veteran had hypertension prior to this period of active service.

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hypertension had its onset in service to include the blood pressure reading of 154/94 in January 2006.  The examiner should take into consideration the Veteran's statements about eating salt-tablets and MRE's high in sodium that were issued to him, and the effects of dizziness he experienced as a result.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The AOJ should return the claims file to the VA examiner who provided the June 2016 opinion regarding the etiology of the Veteran's asthma, or if unavailable, another appropriate examiner, and request addendum opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

Following the review of all records, the examiner should provide an opinion clarifying the following:

(a)  Does the evidence of record clearly and unmistakably show that the Veteran's preexisting asthma was not aggravated by the December 2005 to March 2006 and September 2008 to December 2010 periods of active service, or that any increase in disability was due to the natural progression of the disease?  A rationale for this opinion is necessary.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If the June 2016 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary for either claim the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.

4.  Thereafter, readjudicate the Veteran's pending claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeal


